DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga (EP #0867860 A2) in view of Schröder (EP #1085782 A2).

Regarding Claim 1, Varga discloses a video system with voice control (Figs. 2, 3, 5) comprising:
a) a housing (Varga col. 5 lines 49-51 discloses the microphones are integrated into the housing of the appliance itself, for example the television) having mounted therein
i) a flat panel display (Varga Fig. 5: TV) and
ii) a first speaker (Varga Fig. 5: speaker L1);
b) an amplifier that feeds an amplified audio signal to the first speaker (Varga col. 3 lines 8-10 discloses sound compensator SCOMP; voice detection SREC Fig. 5);
c) a first output-receiving microphone mounted on the housing proximal to the first speaker providing a first signal (Varga Fig. 5: microphone MIC1);
d) a first spoken-word microphone mounted on the housing providing a second signal (Varga Fig. 5: microphone MIC3);
e) circuitry receiving the first and second signal (Varga col. 3 lines 25-35 discloses the microphones signal i is fed to the primary input and the monophone loudspeaker signal r is fed to the adaptive filter AF via a further input; Fig. 2), wherein the circuitry:
i) alters a magnitude of one of the first and second signal so as to approximately match a magnitude of the other signal (Varga col. 3 lines 25-35 discloses the loudspeaker signal at the location of the microphone is estimated in the adaptive filter AF and supplies the filtered signal y; Fig. 2);
ii) subtracts the first signal from the second signal to create an improved voice signal (Varga col. 3 lines 25-35 discloses this signal y is then subtracted from the microphone signal i fed via the primary input, and thus supplies at the output o a signal e which is reduced  by the loudspeaker signals; Fig. 2); and
iii) submits the improved voice signal to a voice recognition system (Varga col. 3 line 10 discloses voice-detection unit SREC; Fig. 5. lines 25-35 discloses this signal e is in turn fed to the adaptive filter AF; Fig. 2).
Varga may not explicitly disclose b) an amplifier that feeds an amplified audio signal to the first speaker.
In an analogous art, Schröder (abstract; Fig. 1: MTV1, MTV2, MLS1, MLS2) teaches b) an amplifier that feeds an amplified audio signal to the first speaker (Schröder ;
e) circuitry receiving the first and second signal (Schröder ¶0012 discloses the two [microphone] signals are amplified, A/D converted and then fed to a signal processing unit), wherein the circuitry:
i) alters a magnitude of one of the first and second signal so as to approximately match a magnitude of the other signal (Schröder ¶0012 discloses the signal processing unit perform different scaling or processing of detected sound signals);
ii) subtracts the first signal from the second signal to create an improved voice signal (Schröder ¶0012 discloses the microphone signals can also be corrected with regard to the sound signals output by the loudspeakers); and
iii) submits the improved voice signal to a voice recognition system (Schröder ¶0012 discloses the signal processed are then fed to a speech recognition unit).
Varga and Schröder are analogous art as they pertain to voice recognition in acoustic interfering devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the system (as taught by Varga) to use an amplifier to output the speaker signal (as taught by Schröder, ¶0012) to increase the robustness with respect to the acoustic interfering influences (Schröder, ¶0003).

Regarding Claim 2, Varga in view of Schröder discloses the system of claim 1,
wherein the spoken-word microphone is mounted to be acoustically remote from the first speaker (Varga Fig. 5: microphone MIC3 is away from speaker L1).

Regarding Claim 3, Varga in view of Schröder discloses the system of claim 2,
wherein the first speaker is mounted proximal to a first side of the housing (Varga Fig. 5: speaker L1 is typically mounted on the [first] side of the housing), and the spoken-word microphone is mounted proximal to a center of the housing (Varga Fig. 5: microphone MIC3 can be mounted to the center of the housing, as a design choice).

Regarding Claim 4, Varga in view of Schröder discloses the system of claim 1, further comprising
a second speaker (Varga Fig. 5: speaker L2), and
a second output-receiving microphone mounted proximal to the second speaker (Varga Fig. 5: microphone MIC2).
Varga may not explicitly disclose a second spoken-word microphone, wherein the two spoken-word microphones together generate the second signal.
However, Schröder (abstract; Fig. 1: MTV1, MTV2, MLS1, MLS2) teaches a second spoken-word microphone (Schröder Fig. 1: MTV2), wherein the two spoken-word microphones together generate the second signal (Schröder ¶0012 discloses the two microphones [MTV1, MTV2] signals are amplified, A/D converted and then fed to a signal processing unit).
Varga and Schröder are analogous art as they pertain to voice recognition in acoustic interfering devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the system (as taught by Varga) to use two [spoken word] microphones (as taught by Schröder, ¶0012) to increase the robustness with respect to the acoustic interfering influences (Schröder, ¶0003).

Regarding Claim 5, Varga in view of Schröder discloses the system of claim 4,
wherein the second output-receiving microphone generates a third signal that is also analyzed against the second signal by the circuitry.
However, Schröder (abstract; Fig. 1: MTV1, MTV2, MLS1, MLS2) teaches wherein the second output-receiving microphone generates a third signal that is also analyzed against the second signal by the circuitry (Schröder ¶0012 discloses the signals from the loudspeakers MLS1 and MLS2 are fed to the signal processing unit in the television set. The signal processing unit perform different scaling or processing of detected sound signals. The microphone signals can also be corrected with regard to the sound signals output by the loudspeakers. The signal processed are then fed to a speech recognition unit).
Varga and Schröder are analogous art as they pertain to voice recognition in acoustic interfering devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the system (as taught by Varga) to use process the [spoken word] microphone signals (as taught by Schröder, ¶0012) to increase the robustness with respect to the acoustic interfering influences (Schröder, ¶0003).

Regarding Claim 6, Varga in view of Schröder discloses the system of claim 5,
wherein the two spoken-word microphones form a tuned microphone array (Schröder ¶0013 discloses the scaling or processing of the detected sound signals by the signal processing unit requires the spatial arrangement of the microphones to be known. This is already known by the manufacturer for the microphones which are integrated in the TV housing).

Regarding Claim 7, Varga in view of Schröder discloses the system of claim 6,
wherein the two spoken-word microphones are separated from each other by approximately 75 mm (Schröder ¶0014 discloses the two microphones integrated in the television receiver can advantageously be accommodated on the left-hand and right-hand sides of the housing. The separation of the two microphones can be a design choice. ¶0005 discloses the distances between the individual microphones are limited on account of the dimensions of the appliance).

Regarding Claim 8, Varga in view of Schröder discloses the system of claim 7,
wherein the two spoken-word microphones are each mounted within a tune pipe that creates an acoustic filter for incoming sound reaching the two spoken-word microphones (Schröder the two microphones [MTV1, MTV2] mounted on the TV can be mounted within a tune pipe Feature is known in the art and a design choice).

Regarding Claim 9, Varga in view of Schröder discloses the system of claim 8,
wherein the tune pipes each form a cavity have a diameter of 1 mm (Schröder the two microphones [MTV1, MTV2] mounted on the TV can be mounted within a tune pipe having a certain diameter. Feature is known in the art and a design choice).

Regarding Claim 10, Varga in view of Schröder discloses the system of claim 9,
wherein the cavities are each 6 mm in length (Schröder the two microphones [MTV1, MTV2] mounted on the TV can be mounted within a tune pipe having a certain length, as a design choice).

Regarding Claim 11, Varga in view of Schröder discloses the system of claim 8,
wherein the tune pipes each form a cavity having dimensions within 33% of 1 mm of diameter and 6 mm in length (Schröder the two microphones [MTV1, MTV2] mounted on .

Regarding Claim 12, Varga in view of Schröder discloses the system of claim 1,
wherein the first spoken-word microphone is mounted within a tune pipe that creates an acoustic filter for incoming sound reaching the first spoken-word microphone (Schröder the two microphones [MTV1, MTV2] mounted on the TV can be mounted within a tune pipe. Feature is known in the art and a design choice).

Regarding Claim 13, Varga in view of Schröder discloses the system of claim 12,
wherein the tune pipe forms a cavity have a diameter of 1 mm (Schröder the two microphones [MTV1, MTV2] mounted on the TV can be mounted within a tune pipe. Feature is known in the art and a design choice).

Regarding Claim 14, Varga in view of Schröder discloses the system of claim 13,
wherein the cavity each 6 mm in length (Schröder the two microphones [MTV1, MTV2] mounted on the TV can be mounted within a tune pipe, as a design choice).

Regarding Claim 15, Varga in view of Schröder discloses the system of claim 12,
wherein the tune pipe forms a cavity having dimensions within 33% of 1 mm of diameter and 6 mm in length (Schröder the two microphones [MTV1, MTV2] mounted on the TV can be mounted within a tune pipe. Feature is known in the art and a design choice).

Claims 16-20 are rejected for the same reasons as set forth in Claims 1-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651